DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 2 and 7 are objected to because of the following informalities:  the claims recite “acquiring connectable display screens of the main operation display screen”, however it appears that the recitation should recite acquiring connectable displays screens to the main operation display screen.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  With reference to claim 1, the claim recites “at least one association display screen…from the association display screen”; however the claim is unclear as to how a determination of a target association display screen corresponding to the split-screen operation from the association display screen is conducted.  For purposes of rejection of the merits, the claim will be addressed as from the at least one association display screen. Claims 2-14 and 19-20 are rejected as being dependent on a rejected base claim.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the specification fails to limit the computer readable medium to only statutory embodiments (i.e. the specification defines the computer readable medium as a carrier wave or signal, which does not qualify as one of the four categories; (see specification paragraph 189).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yajima et al. (US Patent Publication No. 2015/0169205; hereinafter Yajima).
	With reference to claim 15, Yajima discloses a split-screen display method (see abstract; Figs. 1, 9), applicable to a target association display screen (Display B), the method comprising:
	acquiring page parameters of a to-be-displayed page (see paragraphs 65-66), and
	displaying contents of the to-be-displayed page based on the page parameters (see paragraphs 117-118, 123; Fig. 9A-C).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8-14, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Louch et al. (US Patent Publication No. 2014/0365957; hereinafter Louch) in view of Yajima.
With reference to claim 1, Louch discloses a split-screen display method (see abstract; Figs. 1A-B), comprising:
determining at least one association display screen (202) associated with a main operation display screen (201) (see paragraph 25; Figs. 2A-F);
determining, in response to a split-screen operation acting on the main operation display screen (103) (see paragraph 26; Figs. 1-2), a target association display screen (202) corresponding to the split-screen operation from the [at least one] association display screen (see paragraphs 27-28; Figs. 1-2).
While disclosing the split-screen operation as explained above, Louch fails to disclose page parameters as recited.
Yajima discloses a split-screen display method (see abstract; Figs. 1, 9) and acquiring page parameters of a to-be-displayed page in the main operation display screen (Display A) (see paragraphs 65-66; Figs. 4-5, 9A-C); and transmitting the page parameters of the to-be-displayed page to the target association display screen (Display B)(see paragraphs 117-118, 123; Fig. 9A-C).
Therefore it would have been obvious to one of ordinary skill in the art to allow acquiring page parameters similar to that which is taught by Yajima to be carried out in a system similar to that which is taught by Louch to allow for accurate layout positioning when transmitting data (see Yajima; paragraph 8).

With reference to claim 5, Louch and Yajima disclose the split-screen display method according to claim 1, wherein Yajima further discloses that the split-screen operation comprises a swiping split-screen operation (see paragraph 118; Fig. 9A-C); and determining, in response to the split-screen operation acting on the main operation display screen (Display A), the target association display screen (Display B) corresponding to the split-screen operation from the association display screen comprises: acquiring, in response to the swiping split-screen operation acting on the main operation display screen, a swiping direction of the swiping split-screen operation (see paragraph 117); and determining the association display screen (Display B) matching the swiping direction as the target association display screen (see paragraph 117).

With reference to claim 8, Louch and Yajima disclose the split-screen display method according to claim 1, wherein Yajima further discloses that the page parameters of the to-be-displayed page comprise data information displayed in the to-be-displayed page and size information of the to-be-displayed page (see paragraphs 72-73; Figs. 5, 12).

With reference to claim 9, Louch and Yajima disclose the split-screen display method according to claim 1, wherein Yajima further discloses that transmitting the page parameters of the to-be-displayed page to the target association display screen comprises: acquiring display screen information of the target association display screen, and obtaining a target page parameter based on the page parameters of the to-be-displayed page and the display screen information of the target association display screen (603-604) (see paragraphs 83-86; Fig5, 12); and transmitting the target page parameter to the target association display screen to enable the target association display screen to display contents of the to-be-displayed page based on the target page parameter (606-607) (see paragraphs 90-92; Figs. 5, 12).

With reference to claim 10, Louch and Yajima disclose the split-screen display method according to claim 9, wherein Yajima further discloses that the display screen information of the target association display screen comprises display size information of the target association display screen (in teaching layout determination section (1007); see paragraphs 61, 63; Fig. 3); and obtaining the target page parameter based on the page parameters of the to-be-displayed page and the display screen information of the target association display screen (see Fig. 4) comprises: acquiring size information of the to-be-displayed page from the page parameters of the to- be-displayed page (in teaching layout determination section (1007); see paragraphs 61, 63, 107-108; Figs. 3-4); acquiring, in response to a match between the display size information of the target association display screen and the size information of the to-be-displayed page, the target page parameter based on the page parameters of the to-be-displayed page (see paragraphs 101,114; Fig. 8A-F); and performing, in response to a mismatch between the display size information of the target association display screen and the size information of the to-be-displayed page, size conversion on the size information of the to-be-displayed page based on the display size information of the target association display screen, and obtaining the target page parameter based on converted size information of the to-be-displayed page (see paragraphs 101, 105-107; Figs. 4, 7).

With reference to claim 11, Louch and Yajima disclose the split-screen display method according to claim 1, wherein Yajima further discloses that transmitting the page parameters of the to-be-displayed page to the target association display screen (see Fig. 4) comprises: acquiring a screen identification number of the target association display screen from display screen information of the target association display screen (in teaching communication link between the display devices; (see paragraphs 29, 32; Fig. 1); and transmitting (1006) the page parameters of the to-be-displayed page to the target association display screen based on the screen identification number (see paragraphs 30, 53, 59; Figs. 1, 3).

With reference to claim 12, Louch and Yajima disclose the split-screen display method according to claim 1, wherein Louch further discloses that wherein the main operation display screen comprises a touch display screen (see paragraphs 6, 32).

With reference to claim 13, Louch and Yajima disclose the split-screen display method according to claim 1, wherein Yajima further discloses that wherein after transmitting the page parameters of the to-be-displayed page to the target association display screen, the method further comprises: acquiring page display time of the to-be-displayed page from the page parameters of the to-be-displayed page to enable the target association display screen to display the contents of the to-be-displayed page based on the page display time (in teaching stopped state and running state of to-be-displayed page of the target association display screen; see paragraphs 152-153; Figs. 12-13).

With reference to claim 14, Louch and Yajima disclose the split-screen display method according to claim 13, wherein Yajima further discloses that
controlling, when the page display time of the to-be-displayed page on the target association display screen has expired, page content as displayed on the target association display screen to revert to an original page before display of the to-be-displayed page (see paragraphs 183-184; Figs. 12-13).

With reference to claim 16, Louch discloses a split-screen display method (see abstract; Figs. 1A-B), comprising:
determining at least one association display screen (202) associated with a main operation display screen (201) (see paragraph 25; Figs. 2A-F);
determining, in response to a split-screen operation acting on the main operation display screen (103) (see paragraph 26; Figs. 1-2), a target association display screen (202) corresponding to the split-screen operation from the [at least one] association display screen (see paragraphs 27-28; Figs. 1-2).
 While disclosing the split-screen operation as explained above, Louch fails to disclose page parameters as recited.
Yajima discloses a split-screen display method (see abstract; Figs. 1, 9) and acquiring page parameters of a to-be-displayed page in the main operation display screen (Display A) (see paragraphs 65-66; Figs. 4-5, 9A-C); and transmitting the page parameters of the to-be-displayed page to the target association display screen (see paragraphs 117-118, 123; Fig. 9A-C); and displaying, via the target association display screen (display B), contents of the to-be-displayed page based on the page parameters (see paragraphs 120-123; Figs. 9A-C).
Therefore it would have been obvious to one of ordinary skill in the art to allow acquiring page parameters similar to that which is taught by Yajima to be carried out in a system similar to that which is taught by Louch to allow for accurate layout positioning when transmitting data (see Yajima; paragraph 8).

With reference to claim 19, Louch and Yajima disclose the split-screen display method according to claim 1, wherein Yajima further discloses an electronic device, comprising: a processor; and a memory for storing at least one program, wherein the processor, when running the at least one program, is caused to perform the split-screen display method (see paragraph 36; Fig. 3).

With reference to claim 20, Louch and Yajima disclose the split-screen display method according to claim 1, wherein Yajima further discloses a
computer-readable medium storing computer programs therein, wherein the computer programs, when run by a processor, cause the processor to perform the split-screen display method (see paragraph 36; Fig. 3).


Claims 2-6 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Louch and Yajima as applied to claim 1 or 16 above, and further in view of Cho et al. (US Patent Publication No. 2011/0202957; hereinafter Cho).
With reference to claims 2 and 17, Louch and Yajima disclose the split-screen display method according to claim 1 or 16, and while disclosing connectable display screens as recited above, there fails to be specific disclosure of acquiring all the connectable displays and as recited.
Cho discloses a system for controlling display of information on a display screen (120-140) associated with the main operation display screen (100) (see paragraphs 22-24; Fig. 1) comprises: acquiring connectable display screens (120-140) [to] of the main operation display screen (100), and transmitting information of all the connectable display screens to the main operation display screen (see paragraphs 26-27); and determining, in response to a selection operation on the main operation display screen regarding the connectable display screens, the connectable display screen as selected as the association display screen (see paragraphs 75-77; Figs. 3E-G).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of acquiring connectable display information and a selection operation similar to that which is taught by Cho to be carried out in a system similar to that which is taught by Louch and Yajima to thereby allow convenient connection between devices (see Cho; paragraphs 7, 14).

With reference to claims 3 and 18, Louch, Yajima, and Cho disclose the split-screen display method according to claim 2 or 17, wherein Cho further discloses that acquiring the connectable display screens of the main operation display screen comprises: acquiring a region (distance to the user apparatus) where the main operation display screen (100) is disposed and a region where other display screens (120-140), except the main operation display screen, are disposed (see paragraphs 25-27; Figs. 2A-B); and taking the other display screens (120-140) in a same region with the main operation display screen (100) as the connectable display screens of the main operation display screen (see paragraphs 27-29).

With reference to claim 4, Louch, Yajima, and Cho disclose the split-screen display method according to claim 2, wherein Cho further discloses that acquiring the connectable display screens of the main operation display screen comprises: acquiring distances between the main operation display screen (100) and other display screens (120-140) except the main operation display screen (see paragraphs 25-27; Figs. 2A-B); and taking the other display screens whose distance from the main operation display screen is not greater than a distance threshold as the connectable display screens of the main operation display screen (see paragraphs 27-29).

With reference to claim 6, Louch and Yajima disclose the split-screen display method according to claim 1, and while disclosing connectable display screens as recited above, there fails to be specific disclosure of a pop-up screen as recited.
Cho discloses wherein determining, in response to the split-screen operation acting on the main operation display screen (100), the target association display screen (120-140) corresponding to the split-screen operation from the association display screen (100) comprises (see paragraph 24; Figs. 1-2): popping up, in response to the split-screen operation (300) acting on the main operation display screen (100) (see paragraphs 69-70; Fig. 3B), a screen selection interface (330-340) on the main operation display screen (100) (see paragraphs 73-76; Figs. 3E-F); and determining, in response to a screen selection operation acting on the screen selection interface, the association display screen (120-140) corresponding to the screen selection operation as the target association display screen (see paragraphs 75-78; Figs. 3E-3H).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Louch and Yajima as applied to claim 1 above, and further in view of Kanda (US Patent Publication No. 2019/0339836).
With reference to claim 7, Louch and Yajima disclose the split-screen display method according to claim 1, and while disclosing wherein determining, in response to the split-screen operation acting on the main operation display screen, the target association display screen corresponding to the split-screen operation from the association display screen as explained above (see paragraphs 25-28; Figs. 1-2), there fails to be disclosure of a split screen interface for the main screen window as recited.
Kanda discloses an information processing apparatus comprising a touch panel display permitting split screen interface for displaying selected information (see abstract; Fig. 1) wherein displaying, in response to the split-screen operation acting on the main operation display screen (11), a split-screen interface (22, 23) on the main operation display screen (11) (see paragraphs 55, 57; Fig. 1), wherein the split-screen interface comprises a main screen window for displaying a list of pages to be displayed (21ABC) and a slave screen window (23) for displaying a list of the association display screens (12); and determining, in response to a dragging operation from a to-be-displayed page control to an association display screen control (12) (see paragraphs 57-58; Figs. 1, 4-7), an association display screen (12/31ab) corresponding to the dragging operation as the target association display screen of the to-be-displayed page (see paragraphs 57-58), wherein the to-be-displayed page control is a control of the to-be-displayed page in the list of pages to be displayed (see paragraphs 55, 57), and the association display screen control is a control of the association display screen in the list of association display screens (see paragraphs 60-62; Fig. 2).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a split screen arrangement similar to that which is taught by Kanda to be carried out in a system similar to that which is taught by Louch and Yajima to thereby provide a convenient way to frag and drop content to be displayed (see Kanda; paragraphs 4-6).


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
PASSERI et al. (US2017/0351396) discloses a method including receiving cursor movement from an input device paired with a first computer, wherein the first computer is connected to a second computer such that the cursor movement allows for movement of information from the first computer to the second computer (see abstract; paragraphs 10-14, 47-50; Figs. 1-5).
PARIL et al. (US2017/0286047) discloses an image display apparatus including a display, a first interface configured to exchange data with at least first and second external devices, such that the screen may be divided to display an application list related to the paired mobile terminal and the application list related to a second paired mobile terminal (see abstract; paragraphs 120-129; Figs. 7-12).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595. The examiner can normally be reached M0n.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADE/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625